DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/17/2022 is acknowledged.
Newly submitted claim 33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: based on at least one of (1) the first actual signal strength relative to the first expected signal strength, or (ii) the second actual signal strength relative to the second expected signal strength, cause selection of both the first wireless transceiver and the second wireless transceiver for establishment of respective first and second wireless connections with the computerized premises apparatus  and utilize at least the controller apparatus and the adjustment apparatus to optimize the first and second wireless connections after establishment thereof.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 21-22 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chater-Lea [US 2009/0253438].
As claims 1 and 29, Chater-Lea discloses a computerized method for operating a fixed wireless device within a wireless network, the computerized method comprising obtaining channel propagation model data from the wireless network, the channel
propagation model data relating to at least one wireless channel between the fixed wireless device and at least one base station [Par. 0025-0026, 0033-0036 and 0045 disclose the computer receiving information about propagation model from the network between the base station and computer “fixed”]; based at least on the channel propagation model data, computing an expected received signal strength [Par. 0039-0045 discloses computer determines the expected signal strength based on information received from network such as propagation data]; measuring actual signal [Par. 0039-0046 discloses the computer measures the signal strength of the received signal from base station]; and utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device [Par. 0039-0046 discloses based on the expected and measured signal strength to adjust the direction of antenna of the computer to a correct position].
As claim 5, Chater-Lea discloses the utilizing the at least the expected signal strength and the measured signal strength to optimize the configuration of the at least one antenna of the fixed wireless device comprises determining whether to invoke an antenna azimuth adjustment process based on a difference between the expected signal strength and the measured signal strength [Fig 2, Ref 218 invokes steering the azimuth of antenna in order to point to a line of sight with antenna of the base station].
As claim 7, Chater-Lea discloses obtaining sector-specific data from the at least one base station [Par. 0039]; and wherein at least the computing of the expected received signal strength, and the measuring the actual signal strength at the fixed wireless device, comprise computing and measuring on a per-sector basis, respectively, based on the obtained sector-specific data [Par. 0032 and 0039 discloses computer computes expected  signal strength of the sector of serving base station and measures a signal strength of the sector of serving base station in order to determine if antenna need to adjust or not].
[Fig 2]; an antenna system comprising at least one antenna element and at least one actuation apparatus configured to change at least one aspect of operation of the at least one antenna element [Fig 2, Ref 217 and 218]; radio modem apparatus in signal communication with the antenna system [Fig 2, Ref 203]; controller apparatus in data communication with the antenna system and the digital processing apparatus and configured to control the actuation apparatus [Fig 2, Ref 202]; and a storage device in data communication with the digital processing apparatus, the storage device comprising a storage medium having at least one computer program, the at least one computer program configured to, when executed on the digital processing apparatus [Fig 2, Ref 206], cause the computerized premises apparatus to determine an actual signal strength based at least on radio frequency signals received by the antenna system, the radio frequency signals received from a base station [Par. 0039-0046 discloses the computer measures the signal strength of the received signal from base station]; determine an expected signal strength associated with the base station based at least on a channel propagation model data [Par. 0025-0026, 0033-0036 and 0045 disclose the computer receiving information about propagation model from the network between the base station and computer “fixed”]; and utilize at least the expected signal strength and the actual signal strength to optimize a configuration of the at least one antenna element via use of the actuation apparatus [Par. 0032 and 0039, the computer selects one of best of signal strength based on if computer need handoff or not].
	As claim 22, Chater-Lea discloses the utilization of at least the expected signal strength and the actual signal strength to optimize the configuration of the at least one antenna element via the use of the actuation apparatus comprises determination of a difference between the actual signal strength and the expected signal strength[Par. 0032 and 0039 discloses after comparing the expected and measured signal strength to determine  a different, Fig 1 discloses serving and target base station]; and based at least on the difference, utilization of the controller apparatus to implement a protocol using the actuation apparatus, the protocol comprising a plurality of adjustments of a position of the at least one antenna element in order to provide a desired level of performance for at least one communication channel between the computerized premises apparatus and the base station [Par. 0039-0046 discloses based on the different  between the expected and measured signal strength, computer adjusts the direction of antenna of the computer to a correct position with serving base station].
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chater-Lea in view of Lundborg [US 6782262].
As claim 2, Chater-Lea discloses the channel propagation model data relates to at least one wireless channel between the fixed wireless device and at least two base stations [Fig 1 discloses a computer communicates with at least two base stations], and the computerized method further comprises computing an expected received signal strength for each of the at least two base stations [Par. 0032 and 0039 discloses the expected signal strength of each of the base stations is computed and stores in the system memory for broadcast to computer]; measuring actual signal strength at the fixed wireless device wireless channel from each of the at least two base stations [Par. 0032 discloses computer measures the signal strength of each of plurality of base station]; utilizing at least the expected signal strength and the actual signal strength associated with each of the at least two base stations to determine a respective difference value for each of the at least two base stations [Par. 0032 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations and computer based on different between the two]; and selecting one of the at least two base stations as a basis for the optimization [Par. 0032 and 0039, the computer selects one of best of signal strength based on the optimization].  However, Chater-Lea fails to fully disclose what Lundborg discloses utilizing at least the expected signal strength and the actual signal strength associated with each of the at least two base stations to determine a respective difference value for [Fig 7 and Col. 8:58-9:7 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations and computer based on different between the two]; and selecting one of the at least two base stations for tuning [Fig 7 and Col. 8:58-9:7 discloses a base station is selected based on difference between the measured and threshold of the mobile and each of base stations].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea.  The motivation would have been to obtain a quality signal.
As claim 23, Chater-Lea discloses determine a second actual signal strength based at least on second radio frequency signals received by the antenna system, the second radio frequency signals received from a second base station [Fig 1, computer measures signal strength with target base station]; determine an expected signal strength associated with the second base station based at least on the channel propagation model data [Par. 0032 and 0039 discloses the expected signal strength based on received from the network]; determine a second difference between the second actual signal strength and the expected signal strength for the second base station [Par. 0032 and 0039, the computer determining the different].  However, Chater-Lea fails to fully disclose what Lundborg discloses determine a second difference between the second actual signal strength and the expected signal strength  [Fig 7 and Col. 8:58-9:7 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations based on different between the two].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea.  The motivation would have been to obtain a quality signal.
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chater-Lea and Lundborg as applied to claims 23 above, and further in view of Smyth [US 2019/0028182].
As claim 24, Chater-Lea and Lundborg fail to disclose what Smyth discloses wherein the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant FWA device [Par. 0399, 0401, 0403, 0405 etc.], and the at least one base station comprises at least one Citizens Broadband Radio Service Device (CBSD) [Par. 0089, 0128], and the obtaining the propagation model data comprises obtaining model data relating to a frequency band between 3.550 and 3.700 Ghz [Par. 0003].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising obtaining propagation model based on FWA and CBSD as disclosed by Smyth into the 
As claim 25, Chater-Lea discloses obtain data relating to a distance between the computerized premises apparatus and each of the base station and the second base station [Par. 0021 discloses a distance between the location of  computer and base stations within a cell coverages]; and utilize the obtained data as part of each of (i) the determination of the expected signal strength associated with the base station [Par. 0039 disclose expected signal strength for serving base station, Par. 0032].  However, Chater-Lea fails to disclose what Lundborg discloses the determination of the expected signal strength associated with the second base station [Fig 7 and Col. 8:58-9:7 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations based on different between the two].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea.  The motivation would have been to obtain a quality signal.
As claim 26, Chater-Lea discloses obtain data identifying the base station and the second base station [Par. 0032 and  0039 discloses detecting base station ID to be use for report information to system; the computer determines expected signal strength of serving and target base station based on distance between them and measures the signal strength of serving and target base station in order to determine if computer to need to handoff to target or not based on the differences].  However, Chater-Lea fails to fully discloses based at least on the obtained data, cause performance of the determinations of the actual signal strength and the second actual signal strength, the determinations of the expected signal strength and the second expected signal strength, and the determinations of the difference and the second difference [Fig 7 and Col. 8:58-9:7 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations based on different between the two].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting a base station for mobile based on the different between the measured and threshold of mobile and each of the base stations as disclosed by Lundborg into the teaching of Chater-Lea.  The motivation would have been to obtain a quality signal.
Claims 3-4 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chater-Lea in view of Smyth [US 2019/0028182].
As claim 3, Chater-Lea fails to disclose what Smyth discloses wherein the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant FWA device [Par. 0399, 0401, 0403, 0405 etc.], and the at least one base station comprises at least one Citizens Broadband Radio Service Device (CBSD) [Par. 0089, 0128], and the obtaining the propagation model data comprises obtaining model data relating to a frequency band between 3.550 and 3.700 Ghz [Par. 0003].

As claim 4, Smyth discloses the obtaining the channel propagation model data from the wireless network comprises obtaining the channel propagation model data from a SAS (spectrum allocation system) of a CBRS network [Par. 0003].
As claim 30, Chater-Lea fails to disclose what Smyth discloses the data related to the propagation model data comprises data representative of a plurality of parameters selected by a computerized network apparatus for use with at least one propagation model [Par. 0003, 0007, 0009, 0016, 0212]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a method and system for selecting parameters for using with propagation model as disclosed by Smyth into the teaching of Chater-Lea.  The motivation would have been to obtain a quality signal.
As claim 31, Smyth discloses the wireless infrastructure comprises a wireless network utilizing 3GPP (Third) Generation Partnership Project) 4G (fourth Generation) Long Term Evolution or 5G (Fifth Generation) New Radio compliant infrastructure utilizing Citizens Broadband Radio Service (CBRS) spectrum within the frequency range of 3.55 to 3.70 GHz; and the computerized network apparatus comprises a CBRS SAS (spectrum allocation system) [Par. 0003-0007].
[Par. 0003-0007].
Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chater-Lea as applied to claims 1 above, and further in view of Sun [US 2019/0037480]
As claim 8, Chater-Lea fails to disclose what Sun discloses obtaining the sector-specific data from the at least one base station comprises obtaining at least a PCI (physical cell identifier) and transmit power for each of a plurality of sectors of the at least one base station [Fig 4, Ref 425 for detecting PCI and Ref 430 performing a measuring of transmission powers].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising detecting PCI and measuring transmission power of the base stations as disclosed by Sun into the teaching of Chater-Lea.  The motivation would have been to maintain the quality of signal.
As claim 28, Charter-Lea discloses at least the determination of the expected signal strength, and the determination of the actual signal strength, comprise computation and measurement on a per-sector basis, respectively, based on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising detecting PCI and measuring transmission power of the base stations as disclosed by Sun into the teaching of Chater-Lea.  The motivation would have been to maintain the quality of signal.
Allowable Subject Matter
Claim 6 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claim 6, the prior arts fails to disclose a method and system comprising invoking the antenna azimuth adjustment process based on the difference between the expected signal strength and measured signal strength meeting or exceeding a prescribed value, the measured signal strength being less than the expected signal strength.
As claim 27, the prior arts fail to disclose	a method and system for utilize the obtained data to select the performance of the determinations of the actual signal strength and the second actual signal strength, the determinations of the expected signal strength and the second expected signal strength, and the determinations of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harrang [US 2013/0303145] discloses a method and system for determining expected RSSI and measuring RSSI and generating adjust value for antenna.
Macmullan [US 2017/0295497] discloses SAS system.
	Yu [US 2019/0296789] discloses a method and system for tuning antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414